                                                                        U.S. DISTRICT COURT
                                                                              AUGUSTA OiV.
                      IN THE UNITED STATES DISTRICT COURT
                                                                       2019 OCT 16 PM 3: 18
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                                                                      CLERK-lJ/l
                                                                          SO. DIST.    GA.
                                 DUBLIN DIVISION


PHILLIP D. MESSICK,


             Plaintiff,

      V.                                        CV 319-061


U.S. DOT and FMCSA,

             Defendants.



                                      ORDER




      After a careflil, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

DISMISSES this case without pr^dice, and CLOSES this civil action.
      SO ORDERED this           ^da<of October, 2019, at Auarrata, Georgia.


                                               UNITED STATK DISTRICT
